DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/3/2022 has been entered.
 
Status of Claims
This action is in response to the amendment filed on 7/3/2022 for application 16/055,103 filed on 8/5/2018. Claim 1 – 8 are pending and have been examined. 

Claim 1, 2, 5 and 6 are amended.

The claim rejection based on 35 U.S.C. 101 has been withdrawn in light of the amendment and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. The disclosure of the prior-filed provisional application, Application No. 62/363,270 and 62/364,883 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1 and 5 recite method of implementing k-NN operation in associative memory. However, associative memory are not mentioned in provisional application. 62/363,270 and 62/364,883. Therefore, the claims of this application are not given effective filing date from these 2 provisional application. 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2019 and 11/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Respond to Applicants Remarks
Applicant’s remark filed on 7/3/2022 has been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 – 4 and 6 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said keys" in line 7. However, there are more than one keys before the limitation. One of ordinary skilled in the art would not reasonably apprise the scope of the invention. For the purpose of the examination, examiner interpret the term as neural network keys of each said feature set.
All dependent claims including Claim 2 – 4 are rejected with the same reason

	Claim 3 recites the limitation "the type of machine learning operations". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner interpret this limitation as “a type of machine learning operations”.
	
Claim 6 and 7 recite the limitation "said K keys" and “the K keys”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner interpret this limitation as “K keys”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al. US8099380 Blind Evaluation of Nearest Neighbor Queries wherein Location of Users are Transformed into a Transformed Space Using a Plurality of Keys in view of Rinkus, A Cortex-inspired Associative Memory with O(1) Time Complexity Learning, Recall and Recognition of Sequences, Brandeis University, 2006 further in view of Canal, Memory Structure, Department d’Arquitectura de Computadors, Universitat Politecnica de Catalunya, July, 6, 2016, ICS33 lecture note, The Complexity of Python Operators/Functions -ICS UCI, Donald Bren School of Information & Computer Sciences, 2014, with evidential reference of BIONB330 reading material, Associative Memory, Cornell University, 2013.

Regarding Claim 1, Shahabi discloses a method for machine learning (Shahabi, col. 1, ln. 45, where K nearest neighbors [machine learning method]), the method comprising: 
extracting features from a training set of inputs, wherein each input generates a feature set and each said feature set forms a neural network key (Shahabi, fig. 3, alg. 1, where for each input in S [training set], calculate H [extract feature]; col. 8, ln. 42 – 43, maps … into … d-dimensional [feature set]; col. 2, ln. 64 – 67, where the transformed space H … provide identity [key]; the “neural network key” in the instant application is used as a lookup key for corresponding value, examiner map the transformed space H to the neural network key as it provide the same function. The term “neural network”, either refer to the intended use of the key or the intended result from the generation of feature set, is not given patentable weight);
Shahabi does not explicitly disclose: 
arranging a dataset of said keys in columns of a searchable an associative memory array such that the distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar inputs have differing values as far apart as possible, wherein each of said keys has a fixed size;
and in a constant time as a function of said fixed size and irrespective of a size of said dataset, activating a row decoder of said associative memory array to implement a K-nearest neighbor processor operation on said associative memory array and on said dataset of keys to find K keys similar to a query key.
Rinkus explicitly disclose: 
arranging a dataset of said keys in … an associative memory array (Rinkus, intro. line. 1, where cortex-inspired associative memory model … for storage (learning) [arranging a dataset] and retrieval (recall, recognition) ) such that a distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar inputs have differing values as far apart as possible (Rinkus, fig. 1, where (upper right) different subset of units, C1 and C2, corresponding to the pair-wise and triple-wise overlaps respectively, constitute explicit representations of higher-order similarity structure; i.e., using C1 and C2 overlapping attribute as a reference [distance] of the similarity of items A, B, and D. The closer of the overlapping attribute between two items, the more similarity the two items are), wherein each of said keys has a fixed size (Rinkus, fig. 3 & page. 8, para. 2, where two layer model uses sparse distributed binary representations, or codes [key], in its internal layer, L2; page 10, para. 2, ln. 7, where L2 code size is invariant [fixed size] and equal to Q  );
and in a constant time … and irrespective of a size of said dataset (Rinkus, page. 26, para. 2, where nor the learning algorithm nor the retrieval algorithm depend on the number of sequences previously stored [dataset] therefore, both learning and retrieval time are constant), … implement a K-nearest neighbor processor operation on said associative memory array and on said dataset of keys to find K keys similar to a query key (Rinkus, page. 23, para. 2, ln. 5 – 8, where the model should activate … the L2 code [key] corresponding to the stored moment [dataset] that is spatiotemporally most similar to the current query moment).
Shahabi and Rinkus both teach similarity search in dataset based on representation code and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi’s teaching of performing K-nearest calculation on the transformed space with Rinkus’s teaching of performing similarity search using associative memory to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce operation time to O(1) (Rinkus, abs. ln. 1 – 8). 
Shahabi in view of Rinkus do not explicitly disclose:
in columns of an associative memory array
in a constant time as a function of said fixed size
activating a row decoder of said associative memory array 
Canal explicitly discloses:
in columns of an associative memory array (Canal, page. 4, where data are stored in the cells of memory columns)
activating a row decoder of said associative memory array (Canal, page. 4, where row decoder is used [activated] when accessing the data cell in memory) 
Shahabi (in view of Rinkus) disclose the use of associative memory which is essentially a content addressable memory (see evidential reference, BIONB330 reading material, page 3 – 4) so Shahabi (in view of Rinkus) and Canal both teach content addressable memory and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Rinkus)’s teaching of performing K-nearest calculation in associative memory with Canal’s teaching of memory array architecture with column and row to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination as the combination yield predictable result. 
Shahabi in view of Rinkus and Canal do not explicitly disclose: 
in a constant time as a function of said fixed size
ICS33 lecture note explicitly discloses: 
in a constant time as a function of said fixed size (The equation 8 of Rinkus’s operation is a function of Q [fix size] involving summation of Q elements which in turn is addition operation of Q times; ICS33 lecture note, page 3, ln. 1 – 4, point out that the iteration of Q operation has a complexity O(Q) and thus the time complexity is at least O(Q), a function of Q )
Shahabi (in view of Rinkus and Canal) and ICS33 lecture note both teach information process through computational environment and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Rinkus and Canal)’s teaching of performing K-nearest calculation using TEMECOR algorithm with ICS33 lecture note’s teaching of the computation complexity of the operation in algorithm to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination as the combination yield predictable result. 

Regarding Claim 3, depending on Claim 1, Rinkus further disclose: wherein said distance is defined by the type of machine learning operation to be performed on the K keys (Rinkus, page. 8, para. 1 & fig. 1, fig. 2 , where figure 2a shows an instance of a completely uncorrelated or white noise sequence … to approximate the conditions of episodic memory … the model also handles correlated or more specifically complex sequence set (figure 2b) … as is necessary for modeling language-like domains; i.e., based on the type of machine learning task, the underline data is structured differently, the learned higher-order similarity structure and C1 and C2 overlapping attribute of fig. 1 [distance] would be different).

Regarding Claim 4, depending on Claim 3, Rinkus further discloses: wherein said machine learning operation is one of vector generation and classification (Rinkus, page 23, para. 2, ln. 8, where demonstrates recognition (classification) of a sequence).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al. US8099380 Blind Evaluation of Nearest Neighbor Queries wherein Location of Users are Transformed into a Transformed Space Using a Plurality of Keys in view of Rinkus, A Cortex-inspired Associative Memory with O(1) Time Complexity Learning, Recall and Recognition of Sequences, Brandeis University, 2006 further in view of Canal, Memory Structure, Department d’Arquitectura de Computadors, Universitat Politecnica de Catalunya, July, 6, 2016, ICS33 lecture note, The Complexity of Python Operators/Functions -ICS UCI, Donald Bren School of Information & Computer Sciences, 2014 further in view of Wohlhart, Optimizing 1-Nearest Prototype Classifiers, 2013 IEEE Conference on Computer Vision and Pattern Recognition, 2013.

Regarding Claim 2, the combination of Claim 1, through Rinkus, has already been shown to disclose: 
within said associative memory array (Rinkus, intro. line. 1, where cortex-inspired associative memory model … for storage (learning) [arranging a dataset] and retrieval (recall, recognition))
 Shahabi in view of Rinkus, Canal and ICS33 lecture note did not explicitly disclose: 
implementing a SoftMax … to operate on said K keys to produce a query result. 
Wohlhart explicitly disclose: 
implementing a SoftMax … to operate on said K keys to produce a query result (Wohlhart, sec. 2, para. 2, ln. 5 – 8, where we relax the hard assignment of sample to prototypes to a soft-max formulation over sample similarities).
Shahabi (in view of Rinkus, Canal and ICS33 lecture note) and Wohlhart both teach K-nearest neighbor implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Rinkus, Canal and ICS33 lecture note)’s teaching of performing K-nearest operation with Wohlhart’s teaching of performing 1-nearest sampling with soft-max output to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to make the classification problem with nearest neighbor differentiable and thus minimize the empirical risk  (Wohlhart, page, 461, para. 8 ln. 2 – 5).

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al. US8099380 Blind Evaluation of Nearest Neighbor Queries wherein Location of Users are Transformed into a Transformed Space Using a Plurality of Keys in view of Rinkus, A Cortex-inspired Associative Memory with O(1) Time Complexity Learning, Recall and Recognition of Sequences, Brandeis University, 2006 further in view of Canal, Memory Structure, Department d’Arquitectura de Computadors, Universitat Politecnica de Catalunya, July, 6, 2016, ICS33 lecture note, The Complexity of Python Operators/Functions -ICS UCI, Donald Bren School of Information & Computer Sciences, 2014 further in view of Wohlhart, Optimizing 1-Nearest Prototype Classifiers, 2013 IEEE Conference on Computer Vision and Pattern Recognition, 2013, with evidential reference of BIONB330 reading material, Associative Memory, Cornell University, 2013.

Regarding Claim 5, Shahabi discloses: a method for machine learning (Shahabi, col. 1, ln. 45, where K nearest neighbors [machine learning method]), the method comprising: 
generating training feature sets (Shahabi, fig. 3, alg. 1, where for each input in S [training data], calculate H [generate feature sets]) 
Shahabi does not explicitly disclose:
that capture similarities between pairs of training inputs associated with the same object
storing said feature sets in columns of an associative memory array wherein each set of said feature sets has a fixed size 
in a constant time as a function of said fixed size and irrespective of the number of said feature sets, searching through said feature activating a row decoder of said associative memory array to implement a search through said feature sets in said associative memory array
Rinkus explicitly disclose: 
storing said feature sets in … an associative memory array (Rinkus, intro. line. 1, where cortex-inspired associative memory model … for storage (learning) and retrieval (recall, recognition) )  wherein each set of said feature sets has a fixed size (Rinkus, fig. 3 & page. 8, para. 2, where two layer model uses sparse distributed binary representations, or codes [feature sets], in its internal layer, L2; page 10, para. 2, ln. 7, where L2 code size is invariant [fixed size] and equal to Q  ) 
in a constant time … and irrespective of the number of said feature sets (Rinkus, page. 26, para. 2, where nor the learning algorithm nor the retrieval algorithm depend on the number of sequences previously stored [dataset] therefore, both learning and retrieval time are constant), searching through said feature … to implement a search through said feature sets in said associative memory array (Rinkus, page. 23, para. 2, ln. 5 – 8, where the model should activate … the L2 code [feature sets] corresponding to the stored moment that is spatiotemporally most similar to the current query moment)
Shahabi and Rinkus both teach similarity search in dataset based on representation code and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi’s teaching of performing K-nearest calculation on the transformed space with Rinkus’s teaching of performing similarity search using associative memory to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce operation time to O(1) (Rinkus, abs. ln. 1 – 8). 
Shahabi in view of Rinkus do not explicitly disclose:
that capture similarities between pairs of training inputs associated with the same object
in columns of an associative memory array
as a function of said fixed size
activating a row decoder of said associative memory array
Canal explicitly discloses:
in columns of an associative memory array (Canal, page. 4, where data are stored in the cells of memory columns)
activating a row decoder of said associative memory array (Canal, page. 4, where row decoder is used [activated] when accessing the data cell in memory) 
Shahabi (in view of Rinkus) disclose the use of associative memory which is essentially a content addressable memory (see evidential reference, BIONB330 reading material, page 3 – 4) so Shahabi (in view of Rinkus) and Canal both teach content addressable memory and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Rinkus)’s teaching of performing K-nearest calculation in associative memory with Canal’s teaching of memory array architecture with column and row to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination as the combination yield predictable result. 
Shahabi in view of Rinkus and Canal do not explicitly disclose: 
that capture similarities between pairs of training inputs associated with the same object
as a function of said fixed size
ICS33 lecture note explicitly discloses: 
in a constant time as a function of said fixed size (The equation 8 of Rinkus’s operation is a function of Q [fix size] involving summation of Q elements which in turn is addition operation of Q times; ICS33 lecture note, page 3, ln. 1 – 4, point out that the iteration of Q operation has a complexity O(Q) and thus the time complexity is at least O(Q), a function of Q )
Shahabi (in view of Rinkus and Canal) and ICS33 lecture note both teach information process through computational environment and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Rinkus and Canal)’s teaching of performing K-nearest calculation using TEMECOR algorithm with ICS33 lecture note’s teaching of the computation complexity of the operation in algorithm to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination as the combination yield predictable result. 
Shahabi in view of Rinkus, Canal and ICS33 lecture note do not explicitly disclose:
that capture similarities between pairs of training inputs associated with the same object
Wohlhart explicitly discloses:
that capture similarities between pairs of training inputs associated with the same object (Wohlhart, eq. 4, where similarity between pairs of input; fig. 4, multiple input images of same digits [same object]);
Shahabi (in view of Rinkus, Canal and ICS33 lecture note) and Wohlhart both teach K-nearest neighbor implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Rinkus, Canal and ICS33 lecture note)’s teaching of performing K-nearest operation with Wohlhart’s teaching of performing 1-nearest sampling with soft-max output to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to make the classification problem with nearest neighbor differentiable and thus minimize the empirical risk  (Wohlhart, page, 461, para. 8 ln. 2 – 5).

Regarding Claim 6, Wohlhart further disclose: implementing a SoftMax unit (Wohlhart, sec. 2, para. 2, ln. 5 – 8, where we relax the hard assignment of sample to prototypes to a soft-max formulation over sample similarities) within said associative memory array to operate on said K keys to produce a query result (Rinkus, intro. line. 1, where cortex-inspired associative memory model … for storage (learning) [arranging a dataset] and retrieval (recall, recognition)).

Regarding Claim 7, the combination of Claim 5, through Rinkus, further discloses: 
wherein distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar inputs have differing values as far apart as possible (Rinkus, fig. 1, where (upper right) different subset of units, C1 and C2, corresponding to the pair-wise and triple-wise overlaps respectively, constitute explicit representations of higher-order similarity structure; i.e., using C1 and C2 overlapping attribute as a reference [distance] of the similarity of items A, B, and D. The closer of the overlapping attribute between two items, the more similarity the two items are) and wherein said distance is defined by the type of machine learning operation to be performed on the K keys (Rinkus, page. 8, para. 1 & fig. 1, fig. 2 , where figure 2a shows an instance of a completely uncorrelated or white noise sequence … to approximate the conditions of episodic memory … the model also handles correlated or more specifically complex sequence set (figure 2b) … as is necessary for modeling language-like domains; i.e., based on the type of machine learning task, the underline data is structured differently, the learned higher-order similarity structure and C1 and C2 overlapping attribute of fig. 1 [distance] would be different). 

Regarding Claim 8, depending on Claim 7, the combination, via Rinkus, further discloses: wherein said machine learning operation is one of vector generation and classification (Rinkus, page 23, para. 2, ln. 8, where demonstrates recognition (classification) of a sequence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Zhang, k-nearest neighbors associative memory model for face recognition, AI 2005, LNAI 3809, pp. 540-549, 2005. Zhang teaches using associative memory with K-NN algorithm to perform face recognition and results in satisfactory result.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122                            

                                                                                                                                                                            /BRIAN M SMITH/Primary Examiner, Art Unit 2122